DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The amendment filed 2/23/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the retaining pouch being inseparable from the upper opening to the lower opening, the retaining latch being inseparable, and the retaining latch being pivotally affixed to the elongated strap.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 4 objected to because of the following informalities:  Claim 4 depends from canceled claim 2. For the purposes of examination, claim 4 will be interpreted as depending from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim limitations requiring the retaining pouch and the retaining latch to be inseparable as well as the retaining latch being pivotally affixed are not supported by the disclosure as originally filed. 
There is no mention at all of these features in the specification as originally filed, and the Figures do not show sufficient detail from one to understand the meaning of this claim limitation. Further, the Figures appear to show the retaining latch to be slidingly engaged to the elongated strap rather than pivotally affixed as claimed.
“Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C., first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.”

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy et al. (US 2007/0045364, hereinafter ‘Grundy’) in view of Igel (US 755009).
Regarding claim 1, Grundy discloses a wand holster, comprising: an elongated strap (20); the elongated strap defining a top end oriented oppositely a bottom end (see Figs. 1, 2); the bottom end defining a retaining pouch (28); the retaining pouch defining an upper opening opposite a lower opening, with a channel extending therebetween (see Figs. 1, 2); the retaining pouch forming a channel that is inseparable from the upper opening to the lower opening (see Figs. 1-7); except does not expressly disclose the retaining strap being inseparable or pivotally affixed as claimed.
However, Igel teaches a similar device wherein a stud (8) pivotally attaches the retaining latch (6) to the elongated strap, thereby rendering it inseparable from the elongated strap, thus meeting the scope of the claims, as best can be understood from the disclosure as originally filed.
Because Grundy and Igel both teach retaining latches for belt attached holders, it would have been obvious to one of ordinary skill in the art to substitute the retaining latch structure taught by Igel for the retaining latch structure taught by Grundy to achieve the predictable result of holding an article in the belt attached holder.
Regarding claim 3, Grundy as modified above further discloses the retaining latch defines a protrusion centrally disposed on the retaining latch (portion of 6 extending out attached portion at 7/8, see Igel Figs. 1-4) and the protrusion dimensioned to receive a wand therein.
Regarding claim 5, Grundy as modified above further discloses a loop defined at the top end of the elongated strap (top of 20, see Fig. 7).  
Regarding claims 6 and 7, Grundy as modified above further discloses the wand holster is made of a durable material (leather, para 0020).

Regarding claims 9 and 10, Grundy as modified above further discloses the elongated strap tapers from a middle section inwardly towards the bottom end thereof and the elongated strap tapers from a middle section inwardly towards the top end thereof (see Fig. 2; top and bottom of 20).  
Regarding claim 13, Grundy as modified above further discloses the upper opening of the retaining pouch is greater in diameter than the lower opening of the retaining pouch, wherein the channel tapers inward from the upper opening to the lower opening (see Figs. 3, 4).
Regarding claims 11, 12, and 14, all limitations are addressed above.

9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy et al. (US 2007/0045364, hereinafter ‘Grundy’) in view of Igel (US 755009) as applied to claim 1 above, and further in view of Parsons (US 6695704).
Grundy as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the latching being fixed rubber material as claimed.
However, Parsons ‘704 teaches a similar device being constructed out of rubber material (col. 4, ll. 3) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Parsons latch out of rubber as taught by Parsons ‘704, since it has been held to be within the general skill of a worker in the art to select a .

Response to Arguments
10.	Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant’s response indicated that the Specification has been amended to resolve the 35 USC 112 new matter rejections, however the proposed amendment to the Specification also constitutes new matter and is objected to as set forth above. The 35 USC 112 new matter rejections remain appropriate.
Applicant next argues that Grundy does not teach the retaining latch being pivotally affixed to the elongated strap. This argument has been considered, however is not persuasive in light of the rejection incorporating the Igel reference as set forth above.
For the reasons set forth above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 1, 2022